Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 (and thus its dependent claims) recites the limitation "the boom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2018/026320A1) in view of Jeffs (US 10,655,335) and Lockwood (US 4,051,682).
 	Re claim 18, Lim teaches  (generally figure 1, [0057,0085-86]) the apparatus and inherent method of using a boom clamp attachment for maneuvering a section of panels, capable of assembling a panel section at ground level, the panel section comprising one or more I-beams (generally well-known type support [0086]); placing the boom clamp attachment beneath the assembled panel section via a telescopic handler (generally well-known type lift vehicle [0077]), wherein a plurality of gib clamp assemblies (generally 117,108) align with the I- beams, each gib clamp assembly comprising a clamping mechanism (generally figure 113,111,130,7A,7B); clamping each I-beam using the clamping mechanism; and rotating the panel section using the telescopic handler and the shaft arm axle a shaft arm axle (generally connecting structure between 105 & 106) of the boom clamp attachment. Lim is capable of using but does not specifically mention the panel section comprising I-beams or ground assembly. For sake of speeding prosecution and reducing arguments over interpretation, it is noted that references such as Jeffs already teaches ground assembly (abstract, figures) and I-beam supports (generally 102,142; figures 1,3,7,etc.) are already well known for ease of reach and strong construction. 
 	Lim lacks a plurality of gib clamp assemblies as claimed. However, gib clamp assemblies are merely a type of grab assembly & it is already well known in the art to have a plurality of grab assemblies connected in in series as shown for example by Lockwood (note figures 1,3) which has arm (generally 48) connecting grab assemblies (generally 44,46’s) to allow greater gripping support of lifted items (generally 10) as well as a telescopic hander allowing greater versatility in reach and motion. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lim in view of Jeffs & Lockwood as claimed in order to extend Lim’s gripping abilities to provide greater support, grip & movement options of lifted items and to use known means of strong construction within easy of reach of working personnel.
 	Re claim 19, Lim teaches (generally figures 1,3,6) the panel section is assembled using one or more holding brackets (generally 128,etc., figures 1,3,6).
 	Re claim 20, Lim does not mention the holding brackets comprise a spring to position the holding brackets. However, official notice is taken that it is well known in the art to use springs to bias items such as supports in a desired direction. It would have been obvious to one of ordinary sill in the art prior to filing to have modified Lim as claimed in order to bias the holding brackets is a desired orientation to support the assembly.

Allowable Subject Matter
Claims 1-8 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attman (US 5,114,294) teaches it is known to use boom lift type vehicles 14 to lift panel assemblies 16 from underneath off the ground to an overhead assembly, with rotation abilities (figures 1,5,9,14). 
Fisher (US2021/0388633) teaches a similar grab assembly system (generally system10, panels 70, support 30, frame 50, figures cover,16-18).

Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive (regarding the rejected claims as noted above).
Applicant argues on page 8 of the remarks that for claims 18-20 the prior art lacks a shaft arm axle comprising a plurality of gib clamp assemblies placed beneath an assembled panel section, clamping each I-beam, and rotating the panel section via the shaft arm axle. However as noted above it is already well-known to lift from underneath (also see Attman ‘294) which Lim is certainly capable of (figure 5, as well as use with varied types of handlers, lifted items & variations is taught [0077,0085,0086]). Also already noted in the rejections above Lim as modified in view of Jeffs and Lockwood teaches the shaft arm axle comprising a plurality of gib clamp assemblies placed beneath an assembled panel section, clamping each I-beam, and rotating the panel section via the shaft arm axle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652